Citation Nr: 1442038	
Decision Date: 09/19/14    Archive Date: 09/30/14

DOCKET NO. 10-23 029	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for a left leg disorder, to include blood clots and varicosities.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Michael J. Adams, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1976 to July 1979.

This matter comes before the Board of Veterans' Appeals (Board) from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

After review of the claims file, the Board has determined that additional development is necessary prior to adjudication of the Veteran's claim.

The Veteran has asserted that his left lower extremity varicosities and blood clots are the result of multiple in-service injuries that occurred in 1978 and 1979.  The Veteran's claim was previously before the Board and was remanded in April 2014 in pertinent part to obtain a medical opinion.  Review of the claims file reveals that a VA examination was conducted and an opinion obtained in June 2014.

As part of the April 2014 remand, the Board pointed out that medical records revealed that the Veteran was treated for a DVT in 1993.  However, the June 2014 examiner's opinion did not address this medical record.  Rather, she opined that the Veteran did not experience any lower left extremity problems until 2007.  Further, the examiner stated that there was more than a 30 year period between the Veteran's in-service left leg injury in 1978 and 1979, and the 2007 diagnosis.  Based on the medical records and the Veteran's treatment for chronic DVTs in 1993, the 2014 examiner's opinion is factually inaccurate.  As such, the examiner's opinion is not adequate.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008); Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  

Where VA provides the veteran with an examination in a service connection claim, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  As such, remand is required to obtain an adequate medical opinion.

Accordingly, the case is REMANDED for the following action:

1. Obtain any outstanding VA treatment reports from the New Orleans VAMC and any associated outpatient clinics since May 2014.

2. Thereafter, obtain a medical opinion from an examiner that has not yet reviewed the Veteran's claim.  The examiner should have the necessary experience with vascular systems required to determine the nature and etiology of his left lower extremity varicosities and blood clots.  The claims file, including a copy of this remand, must be made available to the examiner.  After a review of the entire record to include the Veteran's January 2011 hearing testimony, as well as the complete medical record including those records from 1993, the examiner is asked to opine on the following:

Whether it is at least as likely as not (50 percent probability or greater) that the Veteran's left lower extremity varicosities and blood clots are etiologically related to his service?

A complete rationale must accompany any opinion provided.

3. Notify the Veteran that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655.

4. Thereafter, re-adjudicate the Veteran's claim with consideration of all of the evidence of record.  If the benefit sought is not granted, issue a supplemental statement of the case and afford the Veteran and his representative an appropriate opportunity to respond before returning the case to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



